Title: To George Washington from Abraham Skinner, 5 January 1781
From: Skinner, Abraham
To: Washington, George


                        
                            Sir
                            New Windsor January 5th 1781
                        
                        Since my last Letter to your Excellency in which I informed you of the several Officers Exchanged for those
                            of the Enemy in our hands, I have been able to collect a number more, of whom I had no return, and have enter’d into their
                            exchange for an equal number of our next oldest in Captivity as you will observe by The enclosd List No. 10.
                        Most of the Officers whose exchanges are ratified, have come out, and agreable to the directions of the Board
                            of War, I have become answerable for the payment of their Board upon Long Island to their respective landlords. The
                            Colonels and other Officers remaining Prisoners on Long Island and unexchanged are exceedingly distressed and much in want
                            of many of the necessarys of life, particularly the article of firewood, which their Landlords will not furnish without
                            money, and the Officers have it Not, in consequence of this I promised Colonel Marbury to represent the matter to your
                            Excellency, and to send them a quantity (which is now ready) provided it meets with your approbation.
                        I enclose a list of several Persons prisoners to the Enemy, whom they claim as holding military rank and to
                            which I have always objected—those persons together with a number of Citizens who are upon Parole on Long Island, and who
                            were taken from their different places of abode are in a very peculiar situation; they receive no public supplies, and I
                            could wish to have your command with respect to them, particularly Captain Willing who was serving as a Captain in the
                            Service of the States when taken, and whom the Enemy have frequently treated in the most cruel manner, refusing to
                            Exchange him unless for the Ratio of a Colonel. I have the honor to be with the greatest respect Your Excellency’s Mo.
                            Obed. Hum. Servt
                        
                            Abm Skinner
                            Comy Genl Pris.

                        
                     Enclosure
                                                
                            
                                New York Novr 3d 1780
                            
                            List of American Officers remaining on Long Island (on Parole) & Elswhere, after the Exchanges of
                                the 25th & 26th Octr 1780 and Admitting the proposed Exchanges to be carried into effect.
                            
                                
                                     
                                    
                                        Corps
                                    
                                     
                                    
                                        Rank
                                    
                                     
                                    
                                         Names
                                    
                                
                                
                                    
                                    Pena Mila
                                    
                                    Brigr
                                    
                                    General Irvine
                                
                                
                                    
                                    Germa. Battn
                                    
                                    Colonel
                                    
                                    Nichs Haussegar
                                
                                
                                    
                                    9th Virga
                                    
                                    
                                    
                                    George Mathews
                                
                                
                                    
                                    11th Maryld
                                    
                                    
                                    
                                    Luke Martling
                                
                                
                                    
                                    Cumberld Mila
                                    
                                    
                                    
                                    David Potter
                                
                                
                                    
                                    New York do
                                    
                                    
                                    
                                    Wm Allison
                                
                                
                                    
                                    Chesr do
                                    
                                    
                                    
                                    John Hannam
                                
                                
                                    
                                    2d Connectt
                                    
                                    
                                    
                                    John Ely
                                
                                
                                    
                                    3d Dragoons
                                    
                                    
                                    
                                    Geo. Baylor
                                
                                
                                    
                                    6 Penna
                                    
                                    Lieutt
                                    
                                    Arnold Grace
                                
                                
                                    
                                    Jersey Mila
                                    
                                    
                                    
                                    Henry Jeans
                                
                                
                                    
                                    Proctor’s Arty
                                    
                                    
                                    
                                    James Smith
                                
                                
                                    
                                    do
                                    
                                    
                                    
                                    Willm Martin
                                
                                
                                    
                                    1 Penna
                                    
                                    
                                    
                                    John Stotesbury
                                
                                
                                    
                                    Jersey Mila
                                    
                                    
                                    
                                    Abm Parsons
                                
                                
                                    
                                    Ditto
                                    
                                    
                                    
                                    John Chatham
                                
                                
                                    
                                    New Jersey Contl
                                    
                                    
                                    
                                    Bateman Lloyd
                                
                                
                                    
                                    Taylors Mila
                                    
                                    
                                    
                                    Saml Mc Farlin
                                
                                
                                    
                                    Jersey Contl
                                    
                                    
                                    
                                    John Hutchins
                                
                                
                                    
                                    do
                                    
                                    
                                    
                                    Abm Stout
                                
                                
                                    
                                    Mass. do
                                    
                                    
                                    
                                    Robt Walker
                                
                                
                                    
                                    Pena Mila
                                    
                                    
                                    
                                    Asher Carter
                                
                                
                                    
                                    Moldiers Arty
                                    
                                    Lieutt
                                    
                                    John Amriss
                                
                                
                                    
                                    Delaware Contl
                                    
                                    
                                    
                                    John Hyatt
                                
                                
                                    
                                    Penna Mila
                                    
                                    
                                    
                                    John Kerr
                                
                                
                                    
                                    Delaware do
                                    
                                    
                                    
                                    Silas Snow
                                
                                
                                    
                                    Colo. Gests
                                    
                                    
                                    
                                    James Lymms
                                
                                
                                    
                                    Jersey Mila
                                    
                                    
                                    
                                    Aaron Chew
                                
                                
                                    
                                    Colo. Gests
                                    
                                    
                                    
                                    Joseph Briton
                                
                                
                                    
                                    4th Virga
                                    
                                    
                                    
                                    Wm Rogers
                                
                                
                                    
                                    3d Dragoons
                                    
                                    
                                    
                                    Robt Randolph
                                
                                
                                    
                                    Meigs Contl
                                    
                                    
                                    
                                    Asa Lay
                                
                                
                                    
                                    5 Massa.
                                    
                                    
                                    
                                    Mason Wattles
                                
                                
                                    
                                    2 N. Carola
                                    
                                    
                                    
                                    Nathl Lawrence
                                
                                
                                    
                                    do
                                    
                                    
                                    
                                    Richd Andrews
                                
                                
                                    
                                    do
                                    
                                    
                                    
                                    James Keeler
                                
                                
                                    
                                    do
                                    
                                    
                                    
                                    Nathl Reynolds
                                
                                
                                    
                                    Jersey Mila
                                    
                                    
                                    
                                    John Craig
                                
                                
                                    
                                    Moylands Dragoons
                                    
                                    
                                    
                                    Erasmus Gile
                                
                                
                                    
                                    West Chesr Mila
                                    
                                    
                                    
                                    Jacob Van Tassell
                                
                                
                                    
                                    10th Massa
                                    
                                    
                                    
                                    William Burly
                                
                                
                                    
                                    3d do
                                    
                                    
                                    
                                    John Maynard
                                
                                
                                    
                                    Penna Contl
                                    
                                    
                                    
                                    Giles Hicks
                                
                                
                                    
                                    6th Penna
                                    
                                    
                                    
                                    James Glentworth
                                
                                
                                    
                                    7th do
                                    
                                    
                                    
                                    Saml Bryson
                                
                                
                                    
                                    2d Jersey
                                    
                                    
                                    
                                    Benajah Ormir
                                
                                
                                    
                                    Aldens Contl
                                    
                                    
                                    
                                    Jonn Maynerd
                                
                            
                            The aforegoing List Contains the Officers left unexchanged in the hands of the British whose Ranks is
                                indisputable—admitting the proposal to take place
                            
                                 Abm Skinner
                                Commissary General prisoners
                            
                            
                                (Copy)
                            
                        
                        
                     Enclosure
                                                
                            
                                New York Decr 10th 1780
                            
                            Copy of a List of Exchange of American and British Officers made between Abm Skinner Esquire American
                                Commissary General of Prisoners and Joshua Loring Esqr. British Commissary General of Prisoners at New York the 10th
                                day Decemr 1780
                            
                                
                                     
                                    
                                        Corps
                                    
                                     
                                    
                                         Rank and Names
                                    
                                     
                                    Corps
                                     
                                     Rank and Names
                                
                                
                                    
                                    Brunswic
                                    
                                    Capt. Dommes
                                    
                                    for Cong. Regt Capt. McConnel
                                
                                
                                    
                                    Lt Richrodt
                                    
                                    Webbs
                                    
                                    Lt John Riley
                                    
                                    
                                
                                
                                    
                                    No. Carola
                                    
                                    Norman McLeod
                                    
                                    6th penna
                                    
                                    Arnold Grace
                                
                                
                                
                                    
                                    Nova Scota Volunteers
                                    
                                    Cunningham
                                    
                                    Jersey Mila
                                    
                                    Henry Jeans
                                
                                
                                    
                                    27th
                                    
                                    Ensign Parks
                                    
                                    N. York Con.
                                    
                                    Ens. Swartwout
                                
                                
                                    
                                    Brunswick
                                    
                                    Doctr Verbrodt
                                    
                                    Webbs
                                    
                                    Adjt Elisha Hopkins
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    —Mate Dukel
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Gross 
                                    Pens. Mila
                                    Ens. Wm Dempsey
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Agreed to
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    Abm Skinner
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    Commissary Genl Prisoners
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    Josa Loring
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    Brit: Commissary General Prisoners
                                
                            
                            (Copy)
                        
                        
                    